DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art does not teach “…a first sub-emission area and a second sub-emission area that are enclosed by a bank; a first light source unit disposed in the first sub-emission area, the first light source unit including at least one first light emitting element electrically connected between at least one first split electrode and a second power supply; a second light source unit disposed in the second sub-emission area, the second light source unit including at least one second light emitting element electrically connected between at least one second split electrode separated from the at least one first split electrode and the second power supply; a first driving circuit electrically connected between a first power supply and the at least one first split electrode, and supplying a first driving current to the first light source unit in response to a first data signal supplied to a first data line; and a second driving circuit electrically connected between the first power supply and the at least one second split electrode, and supplying a second driving current to the second light source unit in response to a second data signal supplied to a second data line.”
Regarding claims 9-20, the prior art does not teach “…a timing controller that outputs frame data in response to input image data; a data driver that generates at least one data signal for each pixel in response to the frame data, and outputs the data signal to data lines; and a plurality of pixels each electrically connected to at least one data line and emitting light of a luminance corresponding to each of the at least one data signal supplied to the at least one data line, wherein each of the plurality of pixels comprises: a first sub-emission area and second sub-emission area that are enclosed by a bank; a first light source unit disposed in the first sub-emission area, the first light source unit including at least one first light emitting element electrically connected between at least one first split electrode and a second power supply; a second light source unit disposed in the second sub-emission area, the second light source unit including at least one second light emitting element electrically connected between at least one second split electrode separated from the at least one first split electrode and the second power supply; a first driving circuit electrically connected between a first power supply and the at least one first split electrode, and supplying a first driving current to the first light source unit in response to a first data signal supplied to a first data line; and a second driving circuit electrically connected between the first power supply and the at least one second split electrode, and supplying a second driving current to the second light source unit in response to a second data signal supplied to a second data line.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bishop et. al. [2021/0256920], French [2021/0256919], Jung et. al. [2016/0197195], Hong et. al. [2013/0135324], Lee [2010/0265235], Smith et. al. [7,537,947].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625